Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system that obtains data related to hearing instruments, such as data indicating answers of a user to a questionnaire or historical usage data of the hearing instruments. Independent claims 1, 10 and 21 identifies a uniquely distinct feature of “…..obtain data related to one or more hearing instruments, wherein the instructions that cause the processing system to obtain data related to the one or more hearing instruments include instructions that, when executed, cause the processing system to obtain data indicating answers of a user of the one or more hearing instruments to questions in a questionnaire designed to assess how much time the user expects to spend using one or more features of the one or more hearing instruments…wherein, for at least one feature of the one or more features, the processing system determines the feature duty cycle for the at least one feature based on one or more of the answers in the questionnaire; and calculate a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features.”  The closet prior art to Gehring (US 20200120428) on [0034]-[0035] teaches external computing device 110 includes application 115 which is uses monitoring operation 125 to monitor the usage of hearing device 105, uses prediction operation 130 to develop a battery load profile over a period of time (e.g., rest of the day, next two days, etc.), uses estimation operation 135 to estimate a time or duration remaining until the battery is drained, uses estimation operation 140 to estimate a time or duration to initiation of the next recharge cycle, and uses generation operation 145 to generate a power management plan that can be implemented on hearing device 105. By using estimating the time or duration until the next recharge of the battery, the power management plan can ensure the hearing device will last sufficiently long (e.g., through the end of the day) while having the least impact on the user's experience (e.g., providing the most features).
Nguyen (US 20170230769) teaches a self-adjusted hearing aid system where the self-adjustment can be facilitated via touch screen. Changes can be made on the bases of user’s response to questions about sound quality and listening. See at least [0075]. The prior arts fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651